department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc pa apjp br2 tl-n-2257-00 uilc internal_revenue_service national_office field_service_advice memorandum for from subject john c mcdougal special litigation assistant richmond district_counsel cc ser vwv rch assistant chief_counsel administrative provisions judicial practice cc pa apjp application of the fraud exception to the year statute_of_limitations this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice tl-n-2257-00 legend taxpayer firm employee issue whether the fraud of a return preparer can be used as the basis for holding the statute_of_limitations open pursuant to sec_6501 of the internal_revenue_code conclusion pursuant to sec_6501 the service ha sec_3 years from the time taxpayer’s return was filed to assess the deficiencies resulting from the disallowance of the diesel_fuel excise_tax_credit sec_6501 provides an exception to the general year statute_of_limitations period for a fraudulent return with the intent to evade tax while sec_6501 does not expressly require that the intent to evade tax be the personal intent of taxpayer we conclude that only taxpayer’s intent is relevant thus the fraudulent intent of the return preparer will not by itself provide a sufficient basis for applying sec_6501 facts taxpayer is a truck driver in taxpayer heard from another truck driver that an employee of firm hereinafter referred to as employee was able to obtain huge tax refunds for truck drivers based on their diesel_fuel purchases taxpayer sought out the services of employee for tax years employee is an experienced tax preparer and knew that taxpayer was not entitled to the diesel_fuel excise_tax_credit upon which each of the refunds was based employee was subsequently prosecuted for preparing false returns with respect to taxpayer and several other truck drivers the service proposes to issue a notice_of_deficiency to taxpayer for tax years disallowing the diesel_fuel excise_tax_credit the fraud_penalty of sec_6663 will not be asserted against taxpayer however the service proposes to assert the fraud of employee as a defense in the event taxpayer raises the statute_of_limitations as a bar to the assessment tl-n-2257-00 law and analysis sec_6501 of the internal_revenue_code provides that except as otherwise provided tax must be assessed within years after the return was filed whether or not such return was filed on or after the date prescribed as an exception to the general_rule sec_6501 provides that in the case of a false_or_fraudulent_return with the intent to evade tax the tax may be assessed or a proceeding in court for collection of such tax may be begun without assessment at any time the supreme court has noted that statutes of limitation sought to be applied to bar rights of the government must receive a strict construction in favor of the government 464_us_386 quoting e i du pont de n264_us_456 statutes of limitation on assessment of tax are no exception 474_f2d_565 5th cir in order to determine whether sec_6501 applies to the facts described above an understanding of the concept of fraud is necessary neither the code nor the treasury regulations provide a definition of fraud however the court_of_appeals for the fifth circuit has provided the following guidance fraud implies bad faith intentional wrongdoing and a sinister motive it is never imputed or presumed and the court should not sustain findings of fraud upon circumstances which at most create only suspicion the government’s determination_of_a_deficiency is presumptively correct but when the government relies on an exception to the three-year statute_of_limitations it bears the burden of proving its entitlement to rely on that exception there must be additional evidence independent of the general presumption of correctness of the deficiency determination from which fraudulent intent on the part of the taxpayer can be properly inferred payne v commissioner u s app lexis at u s t c big_number 5th cir citations omitted and emphasis added further the court_of_appeals for the ninth circuit has set forth the following badges_of_fraud that have consistently been followed by many other courts in determining the existence of fraud understatement of income inadequate records failure_to_file tax returns implausible or inconsistent explanations of behavior concealing assets failure to cooperate with tax authorities tl-n-2257-00 796_f2d_303 9th cir the courts that have applied the badges_of_fraud have done so with the taxpayer’s activities and intent in mind see eg bacon v commissioner tcmemo_2000_257 kaissy v commissioner tcmemo_1995_474 further as noted above payne v commissioner refers to the necessity of proving fraudulent intent on the part of the taxpayer and the tax_court has indicated that fraud by its very nature is a question of a taxpayer’s intent kaissy v commissioner tcmemo_1995_474 in order to prove fraud the service may use circumstantial evidence and as a result a taxpayer’s entire course of conduct can be considered in determining whether fraudulent intent exists see 80_tc_1111 see also 56_tc_213 acq in result 1972_2_cb_3 sec_6501 is not the only section of the code that pertains to fraudulent_returns thus in the absence of any definition of fraud for purposes of sec_6501 other sections of the code can be looked to for guidance on the question presented sec_6663 imposes a fraud_penalty on a taxpayer when an underpayment_of_tax required to be shown on a return is due to fraud again the term fraud is not statutorily defined and no regulations have been promulgated under sec_6663 in the context of the fraud_penalty the longstanding definition of fraud was articulated in 118_f2d_308 5th cir negligence whether slight or great is not equivalent to the fraud with intent to evade tax named in the statute the fraud meant is actual intentional wrongdoing and the intent required is the specific purpose to evade a tax believed to be owing id pincite while this definition of fraud was set forth in the context of the fraud_penalty there is ample support to indicate the same definition should apply for purposes of sec_6501 thus for example the tax_court has stated that t he definition of ‘fraud’ for purposes of sec_6501 is identical to the definition of ‘fraud’ under sec_6653 murphy v commissioner tcmemo_1995_76 citing 384_f2d_229 3d cir rev’g 46_tc_622 applying the same definition of fraud for statute_of_limitations and fraud_penalty purposes is logical in view of the history of these provisions many years ago a single section of the revenue act contained the provisions establishing the fraud_penalty and the statute_of_limitations for a fraudulent return see revenue act of sec_250 d see also revenue act of sec_250 d by including both provisions in the same section of the 1the fraud_penalty provisions of sec_6653 were renumbered by the omnibus budget reconciliation act of p l 103_stat_2106 and are now found in sec_6663 tl-n-2257-00 revenue act congress presumably intended that the term fraud would have the same meaning for both purposes see 291_f2d_257 3d cir nonacq 1960_2_cb_8 we are not aware of any legislative_history or court cases indicating that fraud may be defined differently for purposes of sec_6501 and sec_6663 therefore in resolving the issue presented it is helpful to consider whether an income_tax return preparer’s fraudulent intent would provide a sufficient basis for imposing a fraud_penalty on a taxpayer under sec_6663 as explained below we believe that the imposition of a fraud_penalty requires proof of fraudulent intent on the part of a taxpayer proof of a return preparer’s fraudulent intent is insufficient this supports our conclusion that proof of a return preparer’s fraudulent intent is insufficient to make sec_6501 applicable under the facts presented one of the policies underlying sec_6663 formerly sec_6653 is to protect the revenue and compensate the government for the costs of investigating a taxpayer’s fraud and for other losses caused by the fraud 303_us_391 61_tc_249 aff’d 519_f2d_1121 5th cir however sec_6663 is also designed to punish and deter wrongful conduct asphalt industries inc f 2d pincite given the policy of punishing and deterring wrongful conduct it would be improper to impose the fraud_penalty based solely on the preparer’s misconduct the wrongful conduct of the preparer should not have an adverse affect on an innocent taxpayer this is especially the case because the code includes specific provisions that are intended to deter fraud or other misconduct on the part of return preparers see eg sec_6694 sec_6695 sec_7206 and sec_7216 thus because the same definition of fraud applies for purposes of the fraud_penalty and for purposes of the statute_of_limitations proof of the return preparer’s fraudulent intent in preparing the tax_return is insufficient to make sec_6501 applicable to taxpayer several arguments have been raised in support of using the fraud of the return preparer as the basis for holding the statute_of_limitations open but we do not find these arguments persuasive first the argument is made that the fraud of one spouse is sufficient to make sec_6501 applicable to both spouses see eg 54_tc_1011 416_f2d_737 7th cir 175_f2d_240 6th cir in effect one spouse’s fraudulent intent is imputed to the other spouse and it is argued that the return preparer’s intent may similarly be imputed to taxpayer however we reject this analogy the analogy is not helpful because each spouse generally has joint_and_several_liability on a joint_return in contrast to the husband wife scenario the return preparer is not a party to the return and the return preparer is not jointly liable with taxpayer tl-n-2257-00 second the argument is made that fraudulent intent on the part of corporate officers and employees may in certain situations be imputed to the corporation and the statute_of_limitations thereby kept open on the corporate return based on the fraud of the officers and employees see 476_f2d_502 10th cir aff’g tcmemo_1971_194 this analogy is not helpful in resolving the present issue a corporation is an artificial person that acts through its employees officers and directors grant v commissioner tcmemo_1994_161 thus in order to prove that a corporate return was fraudulent the intent of the corporation’s officers and employees must necessarily be considered by contrast an individual taxpayer may act independently of the return preparer and the taxpayer’s intent may differ from that of the return preparer the focus in proving fraud must therefore be on the individual’s intent rather than the preparer’s intent this is true whether the issue of fraud arises in the context of the fraud_penalty or the fraud exception to the three-year statute_of_limitations we conclude that in the present situation sec_6501 is applicable sec_6501 does not by its express language require that the intent to evade tax be the personal intent of taxpayer we nonetheless conclude that the fraudulent intent of the return preparer is insufficient to make sec_6501 applicable please call if you have any further questions curtis g wilson by michael l gompertz assistant to the branch chief branch
